                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                             Case No. 14-cr-0298 (WMW/FLN)

                                Plaintiff,
                                                                    ORDER
          v.

    Bryan S. Reichel,

                                Defendant.


         A jury convicted Defendant Bryan S. Reichel of wire fraud and bankruptcy fraud in

November 2016, and this Court imposed a sentence of 264 months’ imprisonment in June

2017. Reichel appealed, and the United States Court of Appeals for the Eighth Circuit

affirmed Reichel’s convictions and sentence in December 2018. This matter is now before

the Court on Reichel’s May 6, 2019 pro se motion to disclose grand jury transcripts.

(Dkt. 256.) Reichel contends that Plaintiff United States of America presented to the grand

jury false testimony about Reichel’s former company, PureChoice, Inc., and its compliance

with federal regulations.1 For this reason, Reichel argues, he needs access to the grand jury

transcripts in order to prepare a motion for a new trial and to seek dismissal of the

superseding indictment on which his convictions are based.




1
       In his motion, Reichel also asserts that “[t]here are other instances of the prosecution
allowing known false testimony [to be presented] to the Grand Jury.” But Reichel neither
describes the nature of this alleged false testimony nor provides any evidence or argument
to support this allegation.
       A court may authorize the disclosure of grand jury transcripts “at the request of a

defendant who shows that a ground may exist to dismiss the indictment because of a matter

that occurred before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(ii). To obtain grand jury

transcripts, a defendant must identify specific evidence of “prosecutorial overreaching” so

as to establish a particularized need to consult grand jury transcripts. United States v. Lame,

716 F.2d 515, 518 (8th Cir. 1983). Notably, while his appeal was pending, Reichel filed a

motion with the Eighth Circuit to obtain access to the grand jury transcripts. Concluding

that “Reichel has not shown ‘that a ground may exist to dismiss the indictment because of

a matter that occurred before the grand jury,’ ” the Eighth Circuit denied Reichel’s motion.

United States v. Reichel, 911 F.3d 910, 917 n.3 (8th Cir. 2018) (quoting Fed. R. Crimp. P.

6(e)(3)(E)(ii)). In reaching its decision, the Eighth Circuit observed that it was “confident

that the grand jury could have indicted Reichel even without this inaccurate information”

and that dismissal of the indictment “would have been improper.” Id. at 917. In Reichel’s

renewed motion to this Court, he repeats arguments that the Eighth Circuit rejected.

Moreover, he presents no new evidence or arguments establishing a particularized need for

him to obtain the grand jury transcripts. Accordingly, Reichel’s motion is denied.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Bryan S. Reichel’s motion to disclose grand jury

transcripts, (Dkt. 256), is DENIED.



Dated: July 17, 2019                                      s/Wilhelmina M. Wright
                                                          Wilhelmina M. Wright
                                                          United States District Judge


                                              2
